AO 2458 (CASDRev. 02/ 18) Judgment in a Criminal Case                                                                        FILED
                                      UNITED STATES DISTRICT Co                                                               NOV 1 9 2018
                                           SOUTHERN DISTRICT OF CALIFORNIA                                         CLERK, U.S. DISTRICT COURT
                                                                                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STA TES OF AMERICA                                     JUDGMENT IN A               -........................,.,.,.......................____
                                                                                                                                                                o_EP_U_TY__.
                                 v.                                         (For Offenses Committed On or After November I, 1987)
              PEDRO POBLETE-POBLETE (1)
                                                                               Case Number:         18CR3109-W

                                                                            Hector Jesus Tamayo
                                                                            Defendant's Attorney
REGISTRATION NO.                 70267298
D -
THE DEFENDANT:
IZl pleaded guilty to count(s)         One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
Title & Section                     Nature of Offense                                                                                        Number(s)
18 USC 1544                         MISUSE OF PASSPORT                                                                                          1




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count                                                        is             dismissed on the motion of the United States.

1ZJ   Assessment : $100.00-Waived


      JVTA Assessment*:$
D     -
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl   No fine                   D Forfeiture pursuant to order filed                                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            November 19
                                                                            Date of Imposition of



                                                                            HON. THOMA              . WHELAN
                                                                            UNITED STATES DISTRICT JUDGE




                                                                                                                                               18CR3109-W
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                PEDRO POBLETE-POBLETE (1)                                                Judgment - Page 2of2
CASE NUMBER:              18CR3109-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STA TES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          18CR3109-W
